                                                                           Case 1:20-bk-11440-MB             Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21     Desc
                                                                                                             Main Document    Page 1 of 81



                                                                            1 David S. Kupetz (CA Bar No. 125062)
                                                                                dkupetz@sulmeyerlaw.com
                                                                            2 Steven F. Werth (CA Bar No. 205434)
                                                                                swerth@sulmeyerlaw.com
                                                                            3 Claire K. Wu (CA Bar No. 295966)
                                                                                ckwu@sulmeyerlaw.com
                                                                            4 SulmeyerKupetz
                                                                                A Professional Corporation
                                                                            5 333 South Grand Ave, Suite 3400
                                                                              Los Angeles, California 90071
                                                                            6 Telephone: 213.626.2311
                                                                              Facsimile: 213.629.4520
                                                                            7
                                                                              Attorneys for Sandbox VR Ridge Hill, LLC
                                                                            8 and related debtors

                                                                            9                                UNITED STATES BANKRUPTCY COURT
                                                                           10                                 CENTRAL DISTRICT OF CALIFORNIA
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11                                  SAN FERNANDO VALLEY DIVISION
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12 In re                                              Case No. 1:20-bk-11440-MB

                                                                           13 SANDBOX VR RIDGE HILL, LLC, a                      Chapter 11
                                                                              Delaware limited liability company,
                                                                           14                                                    EMERGENCY MOTION FOR ORDER
                                                                                            Debtor.                              REJECTING LEASE WITH YONKERS
SulmeyerKupetz,




                                                                           15                                                    ASSOCIATES, LLC; MEMORANDUM
                                                                                                                                 OF POINTS AND AUTHORITIES;
                                                                           16 Federal EIN: XX-XXXXXXX                            DECLARATION OF STEVEN ZHAO

                                                                           17                                                    Date:    [To Be Determined By Court]
                                                                                                                                 Time:    [To Be Determined By Court]
                                                                           18                                                    Place:   U.S. Bankruptcy Court
                                                                                                                                          Courtroom 303
                                                                           19                                                             21041 Burbank Blvd.
                                                                                                                                          Woodland Hills, CA 91367
                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                                                                   001
                                                                                SFW 2703103v1
                                                                           Case 1:20-bk-11440-MB         Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21                Desc
                                                                                                         Main Document    Page 2 of 81



                                                                            1 TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY

                                                                            2 JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE; AND ALL OTHER

                                                                            3 INTERESTED PARTIES:

                                                                            4                   EMERGENCY MOTION AND NEED FOR EMERGENCY RELIEF

                                                                            5           Sandbox VR Ridge Hill, LLC a Delaware limited liability company, the debtor and debtor

                                                                            6 in possession in the above-captioned case ("Ridge Hill"), respectfully requests the entry of an

                                                                            7 order, substantially in the form attached hereto as Exhibit 1 (the "Proposed Order"), pursuant to

                                                                            8 sections 105(a) and 365(a) of Title 11 of the United States Code (the "Bankruptcy Code")

                                                                            9 authorizing Ridge Hill's rejection of the unexpired lease of nonresidential real property attached
                                                                           10 hereto as Exhibit 2 (the "Lease") effective as of August 13, 2020, the date of commencement of
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11 this bankruptcy case (the "Petition Date"). Yonkers Associates, LLC, a New York limited liability
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12 company ("Landlord") is the counterparty to the Lease.

                                                                           13           Ridge Hill has never occupied the premises that it leases pursuant to the Lease, which

                                                                           14 premises are located at Unit 1030 of the Ridge Hill Shopping Center located at 247 Market Street,
SulmeyerKupetz,




                                                                           15 Yonkers, New York 10710 (the "Premises"). Ridge Hill has no personal property at the Premises.

                                                                           16 Additionally, the Landlord has never delivered the Premises to Ridge Hill. Because Ridge Hill is

                                                                           17 not utilizing the Premises, if the Lease is not terminated, Ridge Hill's Estate ("Estate") will

                                                                           18 continue to incur administrative expenses in connection with the Lease. This will provide no

                                                                           19 benefit to the Estate, and will harm unsecured creditors of the Estate.

                                                                           20           This motion is based on the attached Memorandum of Points and Authorities, the

                                                                           21 supporting exhibits attached hereto, the attached declaration of Steven Zhao, and the arguments of

                                                                           22 counsel to be made at the hearing on the Motion.

                                                                           23           FOR THESE REASONS, Ridge Hill respectfully requests that the Court enter an order in

                                                                           24 a form substantially similar to that attached hereto as Exhibit 1, and grant such other relief as the

                                                                           25 Court deems proper.

                                                                           26

                                                                           27

                                                                           28

                                                                                                                                                                           002
                                                                                SFW 2703103v1                                     2
                                                                           Case 1:20-bk-11440-MB       Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21      Desc
                                                                                                       Main Document    Page 3 of 81



                                                                            1 Dated: August 13, 2020                Respectfully submitted,

                                                                            2                                       SulmeyerKupetz
                                                                                                                    A Professional Corporation
                                                                            3

                                                                            4

                                                                            5                                       By:           /s/David A. Kupetz
                                                                                                                          David S. Kupetz
                                                                            6                                             Steven F. Werth
                                                                                                                          Attorneys for Sandbox VR Ridge Hill, LLC and
                                                                            7                                             related debtors
                                                                            8

                                                                            9
                                                                           10
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12

                                                                           13

                                                                           14
SulmeyerKupetz,




                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                                                               003
                                                                                SFW 2703103v1                              3
                                                                           Case 1:20-bk-11440-MB         Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21                 Desc
                                                                                                         Main Document    Page 4 of 81



                                                                            1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                                            2                                                     I.

                                                                            3                                             BACKGROUND

                                                                            4           Ridge Hill is part of a single business enterprise, along with its parent, Glostation Core

                                                                            5 USA, Inc., a Delaware corporation ("Core"), Core's parent Glostation USA, Inc., a Delaware

                                                                            6 corporation, and eight other wholly-owned subsidiaries of Core.

                                                                            7           On the Petition Date, Ridge Hill and ten other affiliated entities, including Core and

                                                                            8 Glostation USA, Inc., commenced Chapter 11 bankruptcy cases. These eleven entities are referred

                                                                            9 to collectively as the "Debtors". The Debtors are all part of a single business enterprise
                                                                           10 established to develop, operate, and franchise facilities offering full-body tracking, free roaming,
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11 virtual reality experiences for private groups (meaning no strangers can play together), operating
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12 under the name "Sandbox VR ™" (the "Business"). The website for the Business is

                                                                           13 www.sandboxvr.com.

                                                                           14           Ridge Hill entered into the Lease for the purpose of opening a store so that the Debtors
SulmeyerKupetz,




                                                                           15 could offer this type of VR experience at the Premises. However, the Coronavirus struck before

                                                                           16 Ridge Hill moved in to the Premises. As a result, Ridge Hill was not able to open the store at the

                                                                           17 Premises, has never conducted business at the Premises, and has no personal property at the

                                                                           18 Premises. Additionally, the Landlord has never delivered the Premises to Ridge Hill. Now that

                                                                           19 the Coronavirus has made operation of all stores more difficult, Ridge Hill believes that continued

                                                                           20 use of the Lease is no longer a benefit to the Estate or its creditors.

                                                                           21           Because Ridge Hill has never moved in to the Premises or operated its Business there, and

                                                                           22 the cost associated with doing so would be substantial (including installation of improvements, the

                                                                           23 purchase of equipment, the hiring of staff to operate the store, and the continued payment of rent

                                                                           24 which is $15,000 per month under the Lease), Ridge Hill determined that there is no benefit to

                                                                           25 continuing to make Lease payments. The administrative burden of these payments will far exceed

                                                                           26 any benefit the Estate may otherwise receive from the store opening in the future. As a result,

                                                                           27 Ridge Hill determined, in the exercise of its business judgment, that immediate closure of the

                                                                           28 Premises and rejection of the Lease is in the best interest of the Estate.

                                                                                                                                                                            004
                                                                                SFW 2703103v1                                     4
                                                                           Case 1:20-bk-11440-MB         Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21                 Desc
                                                                                                         Main Document    Page 5 of 81



                                                                            1           The Landlord is currently holding a deposit of Ridge Hill's in the amount of $45,012.50.

                                                                            2                                                    II.

                                                                            3                                 BASIS FOR RELIEF REQUESTED

                                                                            4           The primary goal of chapter 11 is rehabilitation of the debtor. See NLRB v. Bildisco &

                                                                            5 Bildisco, 465 U.S. 513, 104 S. Ct. 1188, 1197, 79 L. E. 2d 482 (1984). In furtherance of this goal,

                                                                            6 there is a long-standing principle of bankruptcy law that a debtor should not be compelled to

                                                                            7 perform under a pre-bankruptcy contract that is burdensome to the estate. See Id. at 1198 (“[T]he

                                                                            8 authority to reject an executory contract is vital to the basic purpose of a chapter 11

                                                                            9 reorganization, because rejection can release a debtor’s estate from burdensome obligations that
                                                                           10 can impede a successful reorganization”).
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11           Bankruptcy Code section 365(a) provides that, subject to court approval, a debtor in
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12 possession “may assume or reject any executory contract or unexpired lease of the debtor.” 11

                                                                           13 U.S.C. §§ 365(a) and 1107(a). Section 365(a) does not provide a standard for determining when

                                                                           14 rejection of an unexpired lease is appropriate. However, courts traditionally have applied a
SulmeyerKupetz,




                                                                           15 “business judgment” standard in determining whether to authorize rejection of executory contracts

                                                                           16 and unexpired leases. See Bildisco at 523. Accordingly, if the debtor in possession has

                                                                           17 reasonably exercised its business judgment in determining to reject an executory contract, the

                                                                           18 decision should be approved by the court. See Robertson v. Pierce (In re Houng), 23 B.R. 798,

                                                                           19 800 (9th Cir. 1982).

                                                                           20           “As a general rule, a bankruptcy court presented with an application to disaffirm the

                                                                           21 obligations of an executory contract need determine only whether it is indeed executory and

                                                                           22 whether disaffirmance would be advantageous to the debtor.” In re Federated Department Stores,

                                                                           23 Inc., 131 B.R. 808, 811 (Bankr. S.D. Ohio 1991). Further, “[t]he burden or hardship which

                                                                           24 rejection would impose on other parties to such a contract is not a factor to be weighed by the

                                                                           25 bankruptcy court in ruling upon the debtor's application.” Id. As applied to a debtor’s decision to

                                                                           26 reject an executory contract, it has been held that the business judgment test “requires that the

                                                                           27 decision be accepted by courts unless it is shown that the [debtor’s] decision was one taken in bad

                                                                           28 faith or in gross abuse of the bankrupt's retained business discretion.” Lubrizol, 756 F.2d at 1047.

                                                                                                                                                                          005
                                                                                SFW 2703103v1                                    5
                                                                           Case 1:20-bk-11440-MB         Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21                 Desc
                                                                                                         Main Document    Page 6 of 81



                                                                            1           In exercise of its business judgment, Ridge Hill determined that rejection of the Lease is in

                                                                            2 the best interests of the Estate. The Lease relates to a business site that Ridge Hill and its affiliates

                                                                            3 had never operated. After analyzing the expenses that would have to be incurred in preparing the

                                                                            4 Premises for business, Ridge Hill determined that continued payment of $15,000 per month to the

                                                                            5 Landlord, with no guarantee that the Premises would generate profit in the future or could even

                                                                            6 open for business, will only result in a burdensome administrative cost to the Estate.

                                                                            7           For these reasons Ridge Hill, in the reasonable exercise of its business judgment,

                                                                            8 determined that the Lease is burdensome and has no residual value for Ridge Hill or the Estate.

                                                                            9                                                    III.
                                                                           10                                             CONCLUSION
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11           For the reasons set forth above, Ridge Hill respectfully requests entry of an order,
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12 substantially in the form of the Proposed Order, and such further relief as the Court finds

                                                                           13 appropriate.

                                                                           14 Dated: August 13, 2020                       Respectfully submitted,
SulmeyerKupetz,




                                                                           15                                              SulmeyerKupetz
                                                                                                                           A Professional Corporation
                                                                           16

                                                                           17

                                                                           18                                              By:           /s/David S. Kupetz
                                                                                                                                 David S. Kupetz
                                                                           19                                                    Steven F. Werth
                                                                                                                                 Attorneys for Sandbox VR Ridge Hill, LLC and
                                                                           20                                                    related debtors
                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                                                                             006
                                                                                SFW 2703103v1                                     6
                                                                           Case 1:20-bk-11440-MB         Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21                 Desc
                                                                                                         Main Document    Page 7 of 81



                                                                            1                                DECLARATION OF STEVEN ZHAO

                                                                            2                   1.     I am over the age of 18 years.

                                                                            3                   2.     I have personal knowledge of the facts stated herein. I can testify that these

                                                                            4 facts are true and correct.

                                                                            5                   3.     I make this declaration in support of the attached "Emergency Motion For

                                                                            6 Order Rejecting Lease With Yonkers Associates, LLC" (the "Motion"). Capitalized terms have

                                                                            7 the meaning given them in the Motion.

                                                                            8                   4.     I am the manager of the Ridge Hill. I have been the manager of Ridge Hill

                                                                            9 since its formation.
                                                                           10                   5.     Ridge Hill is part of a single business enterprise, along with its parent,
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11 Glostation Core USA, Inc., a Delaware corporation, Core's parent Glostation USA, Inc., a
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12 Delaware corporation, and eight other wholly-owned subsidiaries of Core.

                                                                           13                   6.     On the Petition Date, the Debtors commenced Chapter 11 bankruptcy cases.
                                                                           14                   7.     The Debtors are part of a business enterprise established to develop,
SulmeyerKupetz,




                                                                           15 operate, and franchise facilities offering full-body tracking, free roaming, virtual reality

                                                                           16 experiences for private groups (meaning no strangers can play together), operating under the name

                                                                           17 "Sandbox VR ™" (the "Business"). The website for the Business is www.sandboxvr.com.

                                                                           18                   8.     Ridge Hill entered into the Lease for the purpose of opening a store so that

                                                                           19 the Debtors could offer this type of VR experience at the Premises. However, the Coronavirus

                                                                           20 struck before Ridge Hill moved in to the Premises. As a result, Ridge Hill did not move in to the

                                                                           21 Premises, was not able to open the store at the Premises, has never conducted business at the

                                                                           22 Premises, and has no personal property at the Premises. Additionally, the Landlord never

                                                                           23 delivered the Premises to Ridge Hill. Now that the Coronavirus has made operation of all stores

                                                                           24 more difficult, continued use of the Lease is no longer a benefit to the Estate or its creditors.

                                                                           25                   9.     Because Ridge Hill has never operated a store at the Premises, and the cost

                                                                           26 associated with doing so would be substantial (including installation of improvements, the

                                                                           27 purchase of equipment, the hiring of staff to operate the store, and the continued payment of rent

                                                                           28 which is $15,000 per month under the Lease), Ridge Hill determined that there is no benefit to

                                                                                                                                                                             007
                                                                                SFW 2703103v1                                     7
                                                                             Case 1:20-bk-11440-MB          Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21               Desc
                                                                                                            Main Document    Page 8 of 81



                                                                              1 continuing to make Lease payments. The administrative burden of these payments will far exceed

                                                                              2 any benefit the Estate may otherwise receive from the store opening in the future.

                                                                              3                   10.     The Landlord is currently holding a deposit of Ridge Hill's in the amount of

                                                                              4 $45,012.50.

                                                                              5             I declare under penalty of perjury under the laws of the United States of America that the

                                                                              6   foregoing is true and correct and that this declaration was executed July 31, 2020, at Hong Kong.

                                                                              7

                                                                              8
                                                                                                                                    Steven Zhao
                                                                              9

                                                                             10
                                 333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional C orporat ion




                                                                             11
                                      LOS ANGELES, CALIFORNIA 90071-1406
                                       TEL 213.626.2311 • FAX 213.629.4520




                                                                             12

                                                                             13

                                                                             14
SulmeyerKupetz,




                                                                             15

                                                                             16

                                                                             17

                                                                             18

                                                                             19
                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                                                                            008
                                                                                  SFW 2703103v1                                     8
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 9 of 81




                               EXHIBIT 1


                                                                           009
                                                                     Case 1:20-bk-11440-MB             Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21      Desc
                                                                                                       Main Document    Page 10 of 81



                                                                      1   David S. Kupetz (CA Bar No. 125062)
                                                                            dkupetz@sulmeyerlaw.com
                                                                      2   Steven F. Werth (CA Bar No. 205434)
                                                                            swerth@sulmeyerlaw.com
                                                                      3   Claire K. Wu (CA Bar No. 295966)
                                                                            ckwu@sulmeyerlaw.com
                                                                      4   SulmeyerKupetz
                                                                          A Professional Corporation
                                                                      5   333 South Grand Ave, Suite 3400
                                                                          Los Angeles, California 90071
                                                                      6   Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                      7
                                                                          Attorneys for Sandbox VR Ridge Hill, LLC
                                                                      8   and related debtors

                                                                      9                                 UNITED STATES BANKRUPTCY COURT
                                                                     10                                 CENTRAL DISTRICT OF CALIFORNIA
  Professional Corporation




                                                                     11                                  SAN FERNANDO VALLEY DIVISION
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520
                               333 South Grand Avenue, Suite 3400




                                                                     12   In re                                             Case No. 1:20-bk-11440-MB

                                                                     13   SANDBOX VR RIDGE HILL, LLC, a                     Chapter 11
                                                                          Delaware limited liability company,
                                                                     14                                                     ORDER GRANTING EMERGENCY
                                                                                           Debtor.                          MOTION FOR ORDER REJECTING
SulmeyerKupetz, A




                                                                     15                                                     LEASE WITH YONKERS ASSOCIATES,
                                                                                                                            LLC
                                                                     16    Federal EIN: XX-XXXXXXX
                                                                                                                            Hearing:
                                                                     17
                                                                                                                            Date:
                                                                     18                                                     Time:
                                                                                                                            Place:     U.S. Bankruptcy Court
                                                                     19                                                                Courtroom 303
                                                                                                                                       21041 Burbank Blvd.
                                                                     20                                                                Woodland Hills, CA 90012

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                          SFW 2703106v1
                                                                                                                                                              010
                                                                     Case 1:20-bk-11440-MB           Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21               Desc
                                                                                                     Main Document    Page 11 of 81



                                                                      1           On August ___, 2020 at _________, the Court conducted an emergency hearing on the

                                                                      2   "Emergency Motion For Order Rejecting Lease With Yonkers Associates, LLC" (the "Motion")

                                                                      3   filed by Sandbox VR Ridge Hill, LLC, debtor and debtor in possession in the above-captioned

                                                                      4   case (the "Debtor"). Appearances were made as noted on the record. For the reasons stated on the

                                                                      5   record, and for good cause appearing, the Court hereby ORDERS as follows:

                                                                      6           1.      The Motion is granted.

                                                                      7           2.      The Debtor's rejection of the Lease (as that term is defined in the Motion) is

                                                                      8                   approved, with such rejection effective as of the Petition Date (as defined in the

                                                                      9                   Motion).
                                                                     10                                                    ###
  Professional Corporation




                                                                     11
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520
                               333 South Grand Avenue, Suite 3400




                                                                     12

                                                                     13

                                                                     14
SulmeyerKupetz, A




                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          SFW 2703106v1                                     1
                                                                                                                                                                     011
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 12 of 81




                                EXHIBIT 2


                                                                           012
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 13 of 81




                                                                           013
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 14 of 81




                                                                           014
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 15 of 81




                                                                           015
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 16 of 81




                                                                           016
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 17 of 81




                                                                           017
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 18 of 81




                                                                           018
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 19 of 81




                                                                           019
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 20 of 81




                                                                           020
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 21 of 81




                                                                           021
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 22 of 81




                                                                           022
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 23 of 81




                                                                           023
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 24 of 81




                                                                           024
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 25 of 81




                                                                           025
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 26 of 81




                                                                           026
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 27 of 81




                                                                           027
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 28 of 81




                                                                           028
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 29 of 81




                                                                           029
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 30 of 81




                                                                           030
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 31 of 81




                                                                           031
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 32 of 81




                                                                           032
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 33 of 81




                                                                           033
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 34 of 81




                                                                           034
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 35 of 81




                                                                           035
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 36 of 81




                                                                           036
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 37 of 81




                                                                           037
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 38 of 81




                                                                           038
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 39 of 81




                                                                           039
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 40 of 81




                                                                           040
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 41 of 81




                                                                           041
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 42 of 81




                                                                           042
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 43 of 81




                                                                           043
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 44 of 81




                                                                           044
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 45 of 81




                                                                           045
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 46 of 81




                                                                           046
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 47 of 81




                                                                           047
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 48 of 81




                                                                           048
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 49 of 81




                                                                           049
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 50 of 81




                                                                           050
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 51 of 81




                                                                           051
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 52 of 81




                                                                           052
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 53 of 81




                                                                           053
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 54 of 81




                                                                           054
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 55 of 81




                                                                           055
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 56 of 81




                                                                           056
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 57 of 81




                                                                           057
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 58 of 81




                                                                           058
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 59 of 81




                                                                           059
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 60 of 81




                                                                           060
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 61 of 81




                                                                           061
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 62 of 81




                                                                           062
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 63 of 81




                                                                           063
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 64 of 81




                                                                           064
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 65 of 81




                                                                           065
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 66 of 81




                                                                           066
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 67 of 81




                                                                           067
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 68 of 81




                                                                           068
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 69 of 81




                                                                           069
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 70 of 81




                                                                           070
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 71 of 81




                                                                           071
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 72 of 81




                                                                           072
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 73 of 81




                                                                           073
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 74 of 81




                                                                           074
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 75 of 81




                                                                           075
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 76 of 81




                                                                           076
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 77 of 81




                                                                           077
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 78 of 81




                                                                           078
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 79 of 81




                                                                           079
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 80 of 81




                                                                           080
Case 1:20-bk-11440-MB   Doc 5 Filed 08/13/20 Entered 08/13/20 17:11:21   Desc
                        Main Document    Page 81 of 81




                                                                           081
